Case 1:19-cv-10380-DLC Document 7 Filed 12/27/19 Page lof

LEBOWILT2Z LAW OFFICE, Lic

Marc A. Lebowitz | 212.682.6818 | marc@lebolaw.com
747 Third Avenue ~- 23rd Floor, New York, New York 10017
www. Lebolaw.com

December 27, 2019

 

The Honorable Denise Cote ° merry
United States District Judge Ist 4
United States District Court

Southern District of New York

 
 

Re: Hirsch v. Heavy, Inc, 19-cv-10380-DC

 

 

 

 

 

 

Dear Judge Cote: Taverna coms

This office represents defendant Heavy, Inc. in the above referenced matter. I write to the Court,
with the consent of Plaintiff's counsel, to request an adjournment of the Initial Conference, which
is currently scheduled for Friday, January 3, 2020. The reason for this request is to allow the
parties additional time to discuss a potential resolution of this matter.

This is the first time on for the Initial Conference and no previous request for an adjournment has
been made by either party. Please note that the parties have also submitted a proposed
stipulation and order which would extend defendant’s time to answer the complaint until Friday,
January 31, 2020 (D.E, No. 6).

Gait Abe I, mafaon hpi
Keith M, Getz (3/0 h6 6 mewn,

 

cc: Richard Liebowitz (via ECF)

 
